COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Landco Enterprises, Inc. and Curtis Ellison v. Jindal Saw USA, LLC
                           and Jindal Saw Ltd.

Appellate case number:     01-19-00797-CV

Trial court case number: 2017-02901

Trial court:               61st District Court of Harris County

        Appellees’ have filed a motion to withdraw (1) their motion to dismiss for want of
jurisdiction and (2) their appellees’ brief. Appellee’s request to withdraw their motion to dismiss
is granted. Appellees’ request to withdraw their brief, however, requires clarification from
appellees.
        The Court requests that appellees clarify within 5 days of this order whether, by requesting
to withdraw their appellees’ brief, appellees either (1) no longer oppose the appeal or (2) intend to
request leave to file a new brief. If appellees no longer oppose the appeal, then the Court instructs
appellees to confer with appellants and to notify the Court within the same filing due 5 days from
this order whether the parties intend to file a joint motion to set aside the judgment without regards
to the merits and remand to the trial court for rendition of judgment in accordance with their
agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Conversely, if appellees still oppose the appeal, then
the Court informs appellees that a subsequent request to file a new brief in place of the withdrawn
brief will not be granted.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau________
                                Acting individually


Date: ___February 6, 2020___